

116 HR 949 IH: Free Speech Fairness Act
U.S. House of Representatives
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 949IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2019Mr. Scalise (for himself, Mr. Hice of Georgia, and Mr. Johnson of Louisiana) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow charitable organizations to make statements
			 relating to political campaigns if such statements are made in the
			 ordinary course of carrying out its tax exempt purpose.
	
 1.Short titleThis Act may be cited as the Free Speech Fairness Act. 2.Allowing 501(c)(3) organization to make statements relating to political campaign in ordinary course of carrying out its tax exempt purpose (a)In generalSection 501 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(s)Special rule relating to political campaign statements of organization described in subsection (c)(3)
 (1)In generalFor purposes of subsection (c)(3) and sections 170(c)(2), 2055, 2106, 2522, and 4955, an organization shall not fail to be treated as organized and operated exclusively for a purpose described in subsection (c)(3), nor shall it be deemed to have participated in, or intervened in any political campaign on behalf of (or in opposition to) any candidate for public office, solely because of the content of any statement which—
 (A)is made in the ordinary course of the organization’s regular and customary activities in carrying out its exempt purpose, and
 (B)results in the organization incurring not more than de minimis incremental expenses.. (b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			